Citation Nr: 0322101	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include pulmonary fibrosis.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to an earlier effective date for an award of 
service connection for degenerative disc disease, status post 
laminectomy, L4-5, prior to June 21, 1999.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from that part of a hearing officer's decision that 
assigned June 21, 1999 as the effective date for an award of 
service connection for the veteran's low back disability.  In 
addition, the veteran has filed a timely appeal from an 
August 2000 rating action that denied service connection for 
residuals of dysentery and chronic obstructive pulmonary 
disease.  

The Board notes that the issue of service connection for 
malaria was addressed in the statement of the case issued in 
October 2000.  However, the veteran did not file a timely 
substantive appeal concerning this matter, and the issue was 
not certified as on appeal to the Board.  In addition, the 
veteran had perfected an appeal with respect to his claim for 
an increased rating for his service-connected low back 
disability.  In a rating decision dated in December 2002, the 
RO increased the evaluation to 40 percent.  However, in 
correspondence received that month, the veteran indicated 
that he was satisfied with the decision concerning the claim 
for an increased evaluation for the low back disability.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The issue of entitlement to an earlier effective date for an 
award of service connection for the veteran's service-
connected low back disability will be addressed in the REMAND 
following the ORDER section below.




FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to any lung disability.  

2.  Chronic obstructive pulmonary disease, to include 
pulmonary fibrosis, was initially documented many years after 
service, and is not etiologically related to service, to 
include exposure to gunpowder or asbestos therein.

3.  The veteran's in-service complaints of dysentery were 
acute and transitory and resolved without residual 
disability.

4.  There is no competent medical evidence that links the 
veteran's recent complaints of diarrhea to service.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease, to include 
pulmonary fibrosis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

2.  Dysentery was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  By letter 
dated in July 2001, the RO apprised the appellant of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disabilities at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the appellant 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

	I.  Service connection for chronic obstructive pulmonary 
disease, to include pulmonary fibrosis 

Factual background

The evidence in support of the veteran's claim for service 
connection for chronic obstructive pulmonary disease consists 
of the veteran's assertions, including his testimony at a 
hearing, medical evidence revealing that he has this 
disorder, a statement from a private physician and a 
statement from a VA medical provider that links the veteran's 
lung disease to service.  In a statement dated in December 
1999, a VA nurse practitioner wrote that the veteran was a 
turret gunner in service, and that his duties included firing 
weapons.  It was indicated that this exposed the veteran to a 
tremendous amount of secondary gunpowder.  The nurse 
practitioner commented that the veteran had chronic 
obstructive pulmonary disease and that it was as likely as 
not that it was caused by his exposure to the second-hand 
gunpowder smoke.  He added that the smoke was very thick on 
board a ship when the large shells were being fired.  
Finally, he concluded that the chronic obstructive pulmonary 
disease "as likely as not was contributed to by his [the 
veteran's] exposure to the heavy amount of smoke that he was 
on board ship."  

VA outpatient treatment records reveal that the veteran was 
seen in June 2001 and reported that he had experienced 
increasing shortness of breath since 1980.  It was stated 
that he went to the VA in the 1990's and that his lung 
disease was treated by various doctors for chronic 
obstructive pulmonary disease.  The veteran also stated that 
he had heavy exposure to asbestos.  He claimed that there was 
a lot of asbestos in the wadding in the cannons.  He asserted 
that when he returned to his quarters after being in the gun 
room, he was covered with asbestos and gunpowder.  He denied 
having any other exposure to asbestos.  Following an 
examination, the impressions were progressive interstitial 
lung disease with fibrosis, chronic hypoxia and asbestos 
exposure in service.  The examiner noted that the veteran's 
symptoms started in the 1980's, and this would go along with 
interstitial lung disease from asbestos exposure though there 
is no radiological documentation from the 1970's or 1980's of 
his lung disease.  He added that while the veteran did not 
have pleural disease to suggest asbestos, it was his opinion 
that the veteran had a progressive interstitial lung disease.  
He noted that the veteran had a history of exposure to 
asbestos, and if the symptoms started in the 1980's, it was 
very possible that the asbestos had caused the interstitial 
lung disease, which is progressive.  The examiner stated that 
there was the possibility that this could be idiopathic 
pulmonary fibrosis, but he still concurred that the veteran's 
asbestos exposure and the time lag from the time to the 
symptoms suggested that it could be asbestos-related lung 
disease.

The veteran was examined by a private physician in February 
2002.  He related that he had been having problems with his 
lungs for a number of years, but that it had become 
significantly worse over the previous four years.  He claimed 
that he had been told in the past that he had asbestosis, but 
was subsequently told that he did not.  He alleged that he 
first started noticing shortness of breath in the mid 1960's.  
The veteran reported that he was on board the USS West 
Virginia while the ship was being rebuilt.  During that time, 
he stated that he helped the welders and pipe fitters, making 
sure that if there were any fires, they would be put out.  He 
maintained that he was around the pipe fitters for a period 
of time.  When the ship was recommissioned, the veteran 
indicated that he was on a gun crew, and worked in a turret.  
He claimed that he was exposed to various gases and powder in 
the turret.  He insisted that the bunk where he slept was 
very close to a vent and that he could see a lot of dust that 
he thought was asbestos, but he was not sure.  Following an 
examination, the pertinent impressions were pulmonary 
fibrosis and chronic hypoxemia.  The examiner commented that, 
based on the chest X-ray studies, the veteran had progressive 
pulmonary fibrosis.  He added that he could not completely 
exclude the possibility of asbestosis.  

The evidence against the veteran's claim consists of the 
service medical records and opinions from VA physicians 
regarding the etiology of the veteran's lung disease.  The 
service medical records are negative for complaints or 
findings involving the lungs.  On the separation examination 
in October 1945, the respiratory system was normal, and a 
chest X-ray study was negative.  

The veteran was afforded a respiratory examination by the VA 
in February 2001.  The examiner noted that she reviewed the 
veteran's VA medical records, his computerized patient 
records, and the claims folder.  In addition, she noted that 
she reviewed the December 1999 statement from the VA nurse 
practitioner.  The veteran denied having any breathing 
problems in service.  In reviewing the medical records, the 
examiner noted that on a preoperative anesthesia assessment 
in 1984, for unrelated surgery, it was indicated that the 
veteran had shortness of breath on exertion, but he denied 
having chronic obstructive pulmonary disease.  A chest X-ray 
study done then reported nodular fibrotic changes, likely of 
post inflammatory and inactive granulomatous origin.  

The examiner commented that the veteran's chart showed that 
he had been given a diagnosis of chronic obstructive 
pulmonary disease, but that the pulmonary function studies 
did not show obstructive or restrictive lung disease, but 
rather showed a severe decrease in diffusion capacity.  She 
commented that these findings were quite consistent with 
interstitial lung disease (pulmonary fibrosis), and that the 
chest X-ray studies also showed findings of this condition.  
She noted that one cause of interstitial lung disease is 
asbestosis.  The physician stated that there were particular 
changes on chest X-ray study and pulmonary function studies 
with asbestosis, and these were not evident of the veteran's 
studies.  Therefore, she concluded that the veteran had 
interstitial lung disease of some other origin (there were 
many other causes of this).  She noted that the veteran 
alleged that the gunpowder and shell wadding to which he was 
exposed in service were the causes of his lung problems.  The 
examiner discussed the veteran's case with a certified VA 
pulmonologist who knew of no use of asbestos in the wadding 
used in Navy guns, nor was he aware of any secondary lung 
disease from any materials used in the guns.  

Accordingly, it was the opinion of the VA examiner that the 
veteran's current lung condition, pulmonary fibrosis or 
interstitial lung disease, was not caused by asbestos or any 
exposure the veteran had during service.  Her reasons for her 
conclusion were that there was no record of ongoing lung 
problems until the mid 1990's, some fifty years after 
service; the fact that the VA pulmonologist was not aware of 
any interstitial lung diseases in Navy veterans secondary to 
exposures on active duty; the fact that there were many other 
more plausible explanations for the veteran's onset of lung 
disease late in life (she noted that the VA pulmonologist 
indicated that only asbestosis had a delayed onset from the 
time of exposure); and that none of the other causes listed 
for this condition in a medical textbook included delayed 
onset from the time of exposure, military or otherwise.  

A VA medical record dated in April 2001 noted that a 
pulmonary function study showed no evidence of airway 
obstruction and the forced vital capacity was within normal 
limits.  It was also indicated that a chest X-ray study 
revealed cardiomegaly with pulmonary congestion.  The 
examiner commented that this was not the picture of an 
asbestos lung.  

In December 2001, the VA physician who conducted the February 
2001 examination reviewed the claims folder and the reports 
of April and June 2001.  She noted that the veteran had 
interstitial lung disease (pulmonary fibrosis), and that 
there were many causes of this disease.  She stated that many 
times, no cause of interstitial lung disease could be 
determined.  She maintained that while asbestos exposure can 
cause pulmonary fibrosis, there were few diagnostic studies 
that could establish this diagnosis with certainty.  She 
further noted that the veteran's chest X-ray study showed 
pulmonary fibrosis, but did not show any of the pleural 
findings that are specific for asbestos exposure.  With 
respect to the veteran's claim that either the gunpowder 
which he was exposed to while operating guns in service or 
the asbestos wadding in the guns caused his lung disease, the 
VA physician stated that the record clearly demonstrated that 
the veteran's pulmonary fibrosis had its onset in the 1990's, 
fifty years after service.  She concluded that any non-
asbestos exposure would not have such a prolonged latent 
period, and that, therefore, the powder used in the guns 
could not have caused his current condition.

The VA physician also noted that she discussed the case with 
the VA pulmonologist, who did not know what the waddings were 
made of.  She related that she also spoke with a retired 
family physician who had served in the Navy during World War 
II and manned guns.  He was not aware of any fellow sailors 
who had asbestosis and was not aware of any use of asbestos 
in the wadding of guns.  The VA examiner had a computer 
search done looking for any links on asbestosis in Navy 
gunners or the use of asbestos in the gun wadding.  The 
search revealed nothing.  She reviewed a number of pulmonary 
and occupational medicine textbooks and none mentioned the 
use of asbestos in the wadding of guns, or of asbestosis in 
Navy gunners.  She added that it was well known that ship 
builders, refitters, boiler technicians were known to be at 
risk for asbestos exposure, but none of the references listed 
Navy sailors in general as being at risk for asbestos 
exposure.  She also discussed the veteran's case with a staff 
pulmonologist at another VA facility.  That physician had no 
personal knowledge of the use of asbestos in gun wadding, nor 
could she find any reference to asbestos exposure or 
asbestosis in individuals other than those in the occupations 
listed above.  The VA examiner spoke with two other Navy 
veterans who were physicians and they also had no knowledge 
of asbestos being used in gun wadding in World War II or of 
asbestosis in Navy sailors who did not work in high risk 
military occupational specialties.  

The VA physician further noted that the veteran had been a 
janitor for twenty years after service, and he had also 
worked as an automobile mechanic and greaser, as well as 
"Fireman Stationary Boiler."  She stated that these 
occupations might have been a source of asbestos exposure.  
She opined that there were no definitive indications that the 
veteran's pulmonary fibrosis was secondary to asbestosis.  
While it can cause pulmonary fibrosis, there were many other 
causes for it.  In summary, she stated that it was her 
medical opinion, as well as that of the VA staff 
pulmonologist, that it was less likely than not that the 
veteran's lung condition was related to service.  The bases 
for this conclusion were that there were no pleural changes 
on chest X-ray study that were diagnostic of asbestos 
exposure; the latent period for asbestosis is typically 25-35 
years from the time of exposure, and the veteran's pulmonary 
fibrosis started in the 1990's, fifty years after service; 
there was a good probability that the veteran could have had 
asbestos exposure in his various occupations after service; 
that, despite her research, she was unable to determine 
whether asbestos was used in the wadding of guns the veteran 
manned; and that pulmonary fibrosis can have many other 
causes.  She did note that if it could be determined that 
asbestos was used in the wadding of guns the veteran used, 
then his clinical condition could be secondary to asbestosis.  

As noted above, the veteran was seen by a private physician 
in February 2002.  While he stated that he could not exclude 
the possibility that the veteran had asbestosis, he tended to 
believe that the veteran had idiopathic pulmonary fibrosis.  

In April 2002, the VA physician who performed the December 
2001 VA examination prepared an addendum to her report.  She 
reviewed medical textbooks and noted that pulmonary fibrosis 
occurred after "prolonged, heavy exposure" and that the 
longer and more intensive the occupational exposure to 
asbestos, the greater the risk of pulmonary disease.  
Finally, she indicated that "[u]sually, moderate to severe 
exposure has taken place for at least 10 years before the 
disease becomes manifest."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

The record demonstrates that there is no clinical evidence of 
lung disease for many years after service.  The Board 
concedes that there is some medical evidence supporting the 
veteran's claim.  In this regard, the Board acknowledges the 
December 1999 statement from the VA nurse practitioner, and 
the June 2001 VA report that indicated that it was possible 
that asbestos caused the veteran's interstitial lung disease.  

The fact remains, however, that the evidence against the 
veteran's claim is of greater probative value than the 
evidence supporting the claim.  The Board specifically refers 
to the opinions proffered by the VA physician who conducted 
the December 2001 examination.  She not only provided her 
medical conclusions, she explained the bases for those 
opinions.  Those reasons have been set forth above.  In 
contrast, those opinions supporting the claim have consisted 
of a conclusion without any explanation.  Moreover, the 
opinions have been predicated on a history provided by the 
veteran.  As noted above, that history has not been verified.  
In addition, the opinion that exposure to gunpowder caused 
the veteran's lung disease was specifically addressed by the 
VA physician.  Simply stated, the fact that the lung disease 
was initially manifested so many years after service was a 
decisive argument against its being related to exposure to 
gunpowder.  Similarly, with respect to the claim that the 
veteran was exposed to asbestos, the fact remains that the 
clinical evidence does not support a finding that the veteran 
has asbestosis.  Thus, the theories posited by the veteran 
have been rebutted by competent medical evidence to the 
contrary.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for chronic obstructive pulmonary disease, 
to include pulmonary fibrosis.

	II.  Service connection for dysentery

Factual background

The service medical records show that the veteran weighed 148 
pounds when he entered service.  He was seen for dysentery, 
bacillary, in July 1945.  It was noted that it had its onset 
the previous day with complaints of nausea, headache, 
abdominal cramping and fever.  An examination revealed mild, 
generalized abdominal tenderness.  On the separation 
examination in October 1945, the abdomen was normal.  His 
weight was listed as 150 pounds.

In a statement dated in December 1999, a VA nurse 
practitioner related that the records documented that the 
veteran had dysentery in service.

VA outpatient treatment records disclose that a nurse 
practitioner related in September 2000 that the veteran had a 
history of dysentery in service.  Since then, he reportedly 
had experienced ongoing diarrhea that he treated 
symptomatically.  It was concluded that it was as likely as 
not that the veteran's dysentery in service could still be 
playing a part in the diarrhea that the veteran had, as the 
symptoms had never abated.  The nurse practitioner noted that 
while tests had been performed, no organic cause had been 
found for the diarrhea.  

The veteran was examined by the VA in November 2000.  The 
examiner noted that she reviewed the claims folder and both 
volumes of the veteran's VA medical records.  The veteran 
related that he developed dysentery in service and was in 
sick bay for four or five days.  He stated that he was then 
returned to duty.  He claimed that he was quite weak, and 
that it took four or five weeks before the diarrhea improved.  
He alleged that his weight at discharge was 30 pounds less 
than when he entered service.  He claimed that he always had 
problems with his bowels after that.  Following an 
examination, the diagnoses were dysentery in service, 
pruritis ani and a mild increase in stool frequency.  The 
examiner noted that other than the in-service findings 
concerning dysentery, the only reference to a 
gastrointestinal condition was on an undated medical history 
form for a custodial job in which it was indicated that the 
veteran had frequent indigestion.  On reviewing the VA 
medical records, which began in 1984, the examiner commented 
that she found no records of care for gastrointestinal 
symptoms until late 1992.  In her opinion, the veteran 
suffered no residuals of chronic disability as a result of 
the dysentery in service.  She based her opinion on the fact 
that the medical records did not indicate any symptoms of, or 
treatment for, gastrointestinal conditions until 1992, many 
years after the acute condition the veteran had on active 
duty, that if he had medical residuals of dysentery, 
treatment should have been documented many years prior to 
1992; there was no link between the condition the veteran 
complained of, that is, pruritis ani, and the remote history 
of dysentery; and the fact that a medical textbook did not 
list any chronic sequelae of dysentery.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

While a VA nurse practitioner opined that the veteran's 
diarrhea was related to the isolated episode of dysentery he 
had in service, the Board places greater weight on the 
conclusions of the VA physician following the examination in 
November 2000.  While the opinion of the nurse practitioner 
was predicated on the veteran's history, the medical 
conclusions of the physician were based on an examination and 
a review of the medical records.  In addition, she provided a 
rationale for her opinion.  Therefore, the Board places 
greater weight on that opinion.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for dysentery.  


ORDER

Service connection for chronic obstructive pulmonary disease, 
to include pulmonary fibrosis, and for dysentery is denied.


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b), as to 
the evidence required for his claim for an earlier effective 
date for the grant of service connection for a low back 
disability.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



